Title: From George Washington to Abner Nash, 6 November 1780
From: Washington, George
To: Nash, Abner


                        
                            Sir
                            Head Quarters Passaic Falls Novr 6th 1780
                        
                        I had the honor Yesterday to receive Your Excellency’s Letter of the 6th of Octobr, and am extremely obliged
                            to you for the intelligence contained in it.
                        It is of so great importance that the earliest and best intelligence of all the great movements &
                            designs of the Enemy, as well as of the situation of our own affairs, should be obtained, that I must entreat you will be
                            so good as to favor me with such communications as may have any influence on our Military Arrangements &
                            Operations.
                        While I sincerely lament the distressed & exhausted situation of the Southern States I cannot but
                            hope the Enemy have committed themselves so far as to be made to repent of their temerity; especially since I have
                            received information of a more recent date than your Letter, of the success of the Militia against Col. Ferguson: this I
                            flatter myself will give a better aspect to your affairs, and will awaken more extensively that spirit of bravery
                            & enterprise which displayed itself so conspicuously on the occasion.
                        The Enemy seem again to have adopted the same system of policy they have before prosecuted with but too much
                            success, of making Detachments to the Southward; at a time when our Army is greatly reduced by the expiration of the
                            service of the Levies who were raised for the Campaign only—besides the Detachment under Genl Leslie, which has landed in
                            Virginia—It is reported Another embarkation is taking place at N. York. But I have great confidence in the exertion of the
                            Southern States, when their all is at Stake, and in the abilities of General Greene to call forth and apply the resources
                            of the Country in the best & most effectual manner to its defence. Major General the Baron Steuben, who accompanies him,
                            possesses the most distinguished military talents, & has render’d signal service to this Army as Inspector Genl.
                            Major Lee has also marched to join the southern Army with his Legion. The Arrival of a reinforcement in New York nearly
                            equal to the late detachment, And the incursion of a large force (of which I have just received intelligence) from Canada
                            on the Northern & Western Frontier of the State of New York where great devastation has already been committed,
                            will I fear render it impossible to make any farther Detachments from this Army to the Southward. I have the honor to be
                            with great esteem & respect Your Excellencys Most Obedt Hble Servt.

                    